SCHWAB, C. J.
Claimant suffers from bilateral hip disease of long tanding. He claims that his condition became worse s a result of his employment. Employer denied the Laim. The referee ordered the claim accepted. The !oard affirmed. So do we.
Employer relies upon Weller v. Union Carbide, 35 Or App 355, 582 P2d 8 (1978), aff’d 288 Or 27, 602 P2d 259 (1979), for its position. It may well be that if mployer had produced any medical evidence refuting íat of claimant, the ultimate result might have been hat the employer argues for. The employer did not, nd thus the uncontroverted medical evidence is that aimant’s underlying condition was made somewhat orse by his employment.1
Affirmed.

 Orthopedic consultants to whom claimant was referred by his treats' physician stated:
"In our opinion, this man’s condition at the present time is stationary as far as the occupational picture is concerned. We feel that this man should not return to the same occupation because he does have a considerable degree of bilateral hip disease secondary to his old slipped capital epiphyses. The greater problems of this man’s hip problems are not related to his industrial injury. He did apparently aggravate his right hip secondary to the work he performed and we believe that this hip has not completely resolved itself to the former condition, even though he has had a considerable rest.”